Citation Nr: 0900409	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-20 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
weather injuries of the ears.  

2.  Entitlement to service connection for residuals of cold 
weather injuries of the hands and feet.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1952 to July 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 RO rating decision 
that denied service connection for residuals of cold weather 
injuries of the ears, hands, and feet.  

The Board observes that the October 2006 RO decision (noted 
above) also denied service connection for bilateral hearing 
loss, tinnitus, and peripheral neuropathy of the hands and 
feet.  The veteran filed a notice of disagreement in November 
2006 and a statement of the case was issued in June 2007.  
The record does not reflect that a timely substantive appeal 
has been submitted as to those issues.  Thus, the Board does 
not have jurisdiction over those claims.  38 C.F.R. §§ 
20.200, 20.202, 20.302.  

The issue of entitlement tot service connection for residuals 
of cold weather injuries of the hands and feet is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran does not currently have residuals of cold weather 
injuries of the ears.  


CONCLUSION OF LAW

Residuals of cold weather injuries of the ears were not 
incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in February 2005, 
correspondence in August 2005, correspondence in November 
2005, and a rating decision in October 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, and the responsibilities of the parties 
in obtaining the evidence.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a June 2007 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The veteran contends that he has residuals of cold weather 
injuries of the ears that are related to service.  

The veteran's service medical records are unavailable and 
were reportedly destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  

Post-service private and VA treatment records do not show 
treatment for residuals of cold weather injuries of the 
veteran's right ear or left ear.  

A May 2008 VA cold injury protocol examination noted that the 
veteran's claims file was reviewed.  The veteran reported 
that he was on the frontlines of the Korean War in 1952 and 
the early part of 1953.  He stated that he was on the 
frontlines for one week.  He indicated that he was at a 
listening post, etc., and that he was later transferred to 
the supply department.  The veteran reported that even though 
the supply department was inside, he was sleeping on a little 
cot in a tent.  He indicated that in spite of having boots 
and his uniform, the weather was pretty cold and that he had 
to perform guard duties and spend time training Turkish 
soldiers outside.  He related that he did not notice any 
particular complaints with his hands and feet at that time, 
but that he later started to have cold feet and hands and 
experienced sensations in his fingers and toes.  He also 
stated that his fingers and toes would get a little purple 
and would tingle, especially in cold weather.  The veteran 
did not report any complaints as to cold weather injuries to 
his right ear and left ear.  The assessment included cold 
injuries of the hands and feet with minimal residual without 
X-ray evidence of acrosteolysis.  Residuals of cold weather 
injuries of the veteran's ears were not diagnosed at that 
time.  

A May 2005 VA neurological examination report noted that the 
veteran gave a history of exposure to severe cold winter 
weather while he was stationed in Korea from 1952 to 1953.  
He reported that he suffered severe cold injury on both upper 
and lower extremities, especially on the hands, lefts, and 
feet.  He stated that he started to feel some numbness, 
tingling, and paresthesias about a few months following the 
exposure, but that the symptoms were intermittent.  The 
veteran indicated that, presently, his symptoms had been 
progressively getting worse for the last five years.  He 
stated that he had constant numbness, tingling, and 
paresthesias of the hands, legs, and feet.  The veteran did 
not report any cold weather injuries as to his right ear and 
left ear.  The diagnoses were peripheral neuropathy of both 
the upper and lower extremities secondary to residuals of 
cold injuries in the service (the condition was slowly 
progressive).  The diagnoses did not refer to any residuals 
of cold weather injuries of the veteran's right ear or left 
ear.  

A May 2005 VA audiological examination report related an 
assessment of normal hearing through 1000 Hertz, sloping from 
a mild to moderately-severe sensorineural hearing loss 
through 4000 Hertz.  The examination report did not refer to 
any residuals of cold weather injuries of the veteran's right 
ear and left ear.  

An April 2006 addendum to the May 2005 VA audiological 
examination report also did not refer to any residuals of 
cold weather injuries to the veteran's ears.  The examiner 
commented that based on the lack of audiometric evidence in 
the claims file, the relationship between the veteran's 
hearing loss and his military service was purely speculative, 
i.e., the evidence did not support an opinion.  

The Board finds that the post-service medical evidence fails 
to show any medical diagnoses indicating that the veteran has 
residuals of cold weather injuries of the ears.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Here, the evidence 
indicates no present residuals of cold weather injuries of 
the ears, and thus service connection is not warranted.  

The veteran has alleged that he has residuals of cold weather 
injuries of the ears that had their onset in service.  As a 
layperson, however, the veteran is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

As the preponderance of the evidence is against a finding 
that the veteran currently suffers from residuals of cold 
weather injuries of the ears, the claim must be denied.  38 
.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for residuals of cold weather injuries of 
the ears is denied.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for residuals of cold weather injures of the hands 
and feet.  The Board finds that there is a further VA duty to 
assist the appellant in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  

As noted above, the veteran's service medical records are 
unavailable and were reportedly destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).  

Post-service VA examination reports show diagnoses of 
residuals of cold weather injuries of the veteran's hands and 
feet.  

For example, A May 2008 VA cold injury protocol examination 
noted that the veteran's claims file was reviewed.  The 
veteran reported that he was on the frontlines of the Korean 
War in 1952 and the early part of 1953.  He stated that he 
was on the frontlines for one week.  He indicated that he was 
at a listening post, etc., and that he was later transferred 
to the supply department.  The veteran reported that even 
though the supply department was inside, he was sleeping on a 
little cot in a tent.  He indicated that in spite of having 
boots and his uniform, the weather was pretty cold and that 
he had to perform guard duties and spend time training 
Turkish soldiers outside.  He reported that he did not notice 
any particular complaints with his hands and feet at that 
time, but that he later started to have cold feet and hands 
and experienced sensations in his fingers and toes.  He also 
stated that his fingers and toes would get a little purple 
and would tingle, especially in cold weather.  It was noted 
that there was no history of cramps, excess sweating, fungal 
infections of the feet, or ulcerations of the feet and hands.  
The assessment included cold injuries of the hands and feet 
with minimal residual without X-ray evidence of 
acrosteolysis.  

The Board observes that the VA examiner did not address 
whether the veteran's residuals of cold injuries of the hands 
and feet were specifically related to his period of service.  
Additionally, there is currently no other evidence of record 
indicating any treatment for cold weather injuries of the 
hands and feet since the veteran's period of service.  

A May 2005 VA neurological examination report noted that the 
veteran gave a history of exposure to severe cold winter 
weather while he was stationed in Korea from 1952 to 1953.  
He reported that he suffered severe cold injury on both upper 
and lower extremities, especially on the hands, lefts, and 
feet.  He stated that he started to feel some numbness, 
tingling, and paresthesias about a few months following the 
exposure, but that the symptoms were intermittent.  The 
veteran indicated that, presently, his symptoms had been 
progressively getting worse for the last five years.  He 
stated that he had constant numbness, tingling, and 
paresthesias of the hands, legs, and feet.  The veteran did 
not report any cold weather injuries as to his right ear and 
left ear.  The diagnosis was peripheral neuropathy of both 
the upper and lower extremities secondary to residuals of 
cold injuries in the service (the condition was slowly 
progressive).  

The Board notes that there is no indication that the VA 
examiner reviewed the veteran's claims file in providing the 
opinion that the cold injuries of the upper and lower 
extremities were incurred in service.  

The Board observes, therefore, that the veteran has not been 
afforded a VA examination with an etiological opinion after a 
review of the entire claims folder, as to his claim for 
service connection for residuals of cold weather injuries of 
the hands and feet.  Such an examination should be 
accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Additionally, the Board notes that in a September 2005 
authorization form, the veteran reported that he received 
treatment at the Castle Point, New York VA Medical Center 
from 1975.  In a November 2005 authorization form, he stated 
that he received treatment at that facility up until 2003.  
In a June 2006 statement, the veteran specifically reported 
that his coldness residuals of his hands and legs were 
discovered at the Castle Point, New York VA Medical Center.  

The Board observes that the only VA treatment reports of 
record from that facility are dated from January 2000 to 
November 2004 and do not refer to any treatment for any 
residuals of cold weather injuries of the veteran's hands and 
feet.  As there are possible further VA treatment records 
that may be pertinent to the veteran's claim, they should be 
obtained.  See Bell v. Derwinski, 2 Vet.App. 611 (1992); 38 
C.F.R 3.159(c).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
residuals of cold weather injuries of the 
hands and feet, and dated since his 
separation from service, from the Castle 
Point, New York VA Medical Center.  

2.  Ask the veteran to identify all other 
medical providers who have treated him 
for residuals of cold weather injuries of 
the hands and feet since his separation 
from service.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  

3.  Schedule the veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed residuals of cold weather 
injuries of the hands and feet.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should diagnose all current residuals of 
cold weather injuries of the veteran's 
hands and feet.  

Based on a review claims file, 
examination of the veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is 
at likely as not (50 percent or greater 
probability) that any current diagnosed 
residuals of cold weather injuries of the 
hands and feet, are etiologically related 
to any aspect of the veteran's period of 
service.  The examiner should also 
specifically comment on the medical 
opinion provided pursuant to the May 2005 
VA neurological examination report.  

4.  Thereafter, review the veteran's claim 
for entitlement to service connection cold 
weather injuries of the hands and feet.  
If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


